Citation Nr: 1231303	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-04 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for residuals from a traumatic brain injury (TBI).

2.  Entitlement to service connection for sleep apnea.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1999 to February 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and Huntington, West Virginia, that denied the benefits sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review. 

In May 2010 the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in August 2012 the Veteran advised the Board that he wished to withdraw that request.  Accordingly, the Veteran's request has been withdrawn.  38 C.F.R. § 20.704(e) (2011).  

The issues of entitlement to service connection for a neck disability, back disability and bilateral ankle disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The relevant evidence is in relative equipoise as to whether the Veteran has residuals of an in-service traumatic brain injury.  

2.  The Veteran does not have sleep apnea which began in service or has been shown to be causally or etiologically related to service.  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in his favor, the Veteran has residuals of a traumatic brain injury (TBI) which are related to active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted that he is entitlement to service connection for residuals of an in-service traumatic brain injury (TBI) and sleep apnea.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Traumatic Brain Injury Residuals

The Veteran first claimed entitlement to service connection for residuals from a traumatic brain injury (TBI) in September 2007.  In a May 2008 rating decision the RO denied entitlement to service connection for that condition.  In August 2008 the Veteran requested that the RO reconsider that decision.  In an April 2009 rating decision the RO again denied entitlement to service connection.  The Veteran submitted a Notice of Disagreement (NOD) in May 2009.  The RO issued a Statement of the Case (SOC) in December 2009 and the Veteran filed a Substantive Appeal in February 2010.  

The relevant evidence of record on this issue includes service treatment records, VA treatment records, VA examination reports and written statements from the Veteran and other individuals.  

Specifically, the Board notes that the Veteran's service treatment records show that he was treated for a concussion after a parachute landing accident.  The Veteran's separation physical did not show any complaints of any residuals.  Moreover, VA treatment records from 2007 did not show any abnormal neurological findings.  

Nevertheless, the Board does note that the Veteran has been granted entitlement to service connection for a seizure disorder in connection with his in-service traumatic brain injury.  Moreover, VA treatment records and VA examination reports show treatment for symptomatology potentially related to residuals of a traumatic brain injury.  

Simply stated, in granting entitlement to service connection for a seizure disorder related to an in-service head injury, the RO has effectively already granted entitlement to service connection for residuals from an in-service traumatic brain injury.  

Accordingly, after weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has residuals of an in-service traumatic brain injury.  The Board notes the nature and extent of the Veteran's residuals of a traumatic brain injury is not before the Board at this time.  In granting this claim, the Board does not find a disability separate and distinct from the seizure disorder, it simply recognizes the fact that the Veteran has TBI associated with service.  The nature and extent of the problem is not before the Board at this time. 
  
For the Veteran to be successful in his service connection claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Sleep Apnea

The Veteran first claimed entitlement to service connection for sleep apnea in August 2008.  The RO denied entitlement to service connection for that condition in an April 2009 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in May 2009.  The RO issued a Statement of the Case (SOC) in December 2009 and the Veteran filed a Substantive Appeal in February 2010.  

The relevant evidence on this issue includes service treatment records, VA treatment records and private treatment records.  Service treatment records are entirely negative for any findings or diagnoses related to any type of sleep disorder.  VA treatment records first show treatment for a sleep disorder in 2009, several years after the Veteran's release from active service.  Private treatment records from July 2009 indicate that the Veteran does have severe obstructive sleep apnea.  These records indicate that the Veteran was provided with a CPAP machine.  

In several written statements the Veteran has reported that he is being treated for sleep apnea.  He has not clearly stated that this condition began in service, is related to service or is related to a service-connected disorder.  His own statements on this point are very unclear as to why he believes this disability is related to service.  Moreover, none of the medical evidence of record indicates any such connection. 

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for sleep apnea is not warranted.   As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  With respect to the second element, the Board notes that there is insufficient evidence of in-service incurrence or aggravation of a disease or injury.  Moreover, there is no evidence of any kind indicating any relation between the Veteran's diagnosed sleep apnea and his period of active service.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for sleep apnea.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted




Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in October 2007 and August 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The record does reflect that the Veteran has been granted entitlement to disability benefits from the Social Security Administration.  However, he has not argued that any records related to that claim are relevant to the appeal on the issue of entitlement to service connection for sleep apnea, specifically noting that he receives Social Security benefits for his traumatic brain injury, posttraumatic stress disorder (PTSD) and knee disorders.  As the relevance of any potential additional records is not alleged or shown, the Board finds that a remand to obtain those records is not required.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").  

The Board also notes that the Veteran has not been afforded a VA examination on the issue of entitlement to service connection for sleep apnea.  Applicable law requires VA to obtain an examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

On review, the Board finds that the Veteran has been treated for sleep apnea.  Accordingly, the first prong of McLendon is satisfied.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Nevertheless, the Board finds that prong (2) of the McLendon test has not been met.  In this regard, the Board notes that the evidence does not establish an in-service event, injury or disease which would support incurrence or aggravation.  There is no evidence whatsoever that the Veteran's sleep apnea began in service, is related to service or is otherwise due to a service-connected disorder.  The Veteran has only stated that VA has treated him for sleep apnea, and has not asserted that this condition began in or is otherwise related to service.  Consequently, the Board finds that a VA examination is not required.  


ORDER

Entitlement to service connection for residuals of a traumatic brain injury is granted.

Entitlement to service connection for sleep apnea is denied. 


____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


